


117 HR 3186 IH: 21st Century Workforce Partnerships Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3186
IN THE HOUSE OF REPRESENTATIVES

May 13, 2021
Ms. Craig introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To award career pathways innovation grants to local educational agencies and consortia of local educational agencies, to provide technical assistance within the Office of Career, Technical, and Adult Education to administer the grants and support the local educational agencies with the preparation of grant applications and management of grant funds, to amend the Higher Education Act of 1965 to support community college and industry partnerships, and for other purposes.


1.Short titleThis Act may be cited as the 21st Century Workforce Partnerships Act. 2.DefinitionsIn this Act:
(1)ESEA definitionsThe terms elementary school, high school, local educational agency, middle grades, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Business or industry partnerThe term business or industry partner means—
(A)a business; (B)an industry or sector partnership, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
(C)an association of multiple businesses or other employers in an in-demand industry sector or occupation, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); (D)a community partner;
(E)an intermediary organization; or (F)a labor management training partnership.
(3)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (4)Community partnerThe term community partner means a nonprofit organization or a State, local, or tribal government entity that has expertise—
(A)in the planning and delivery of education, career training, and related programs; (B)in forging coordination and cooperation between educators and other members of the community;
(C)in training educators and other deliverers of educational services; (D)in development and implementation of data systems that measure the progress of students, schools, and institutions of higher education, or career pathways programs; or
(E)in delivering an increase in earnings, family incomes, or family resources. (5)Eligible agencyThe term eligible agency means—
(A)a local educational agency; (B)a consortium of local educational agencies or an agent operating on behalf of the consortium; or
(C)a school operated or funded by the Bureau of Indian Education. (6)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (8)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, and evaluation.
(9)Labor management training partnershipThe term labor management training partnership means an independent organization jointly controlled by employers and unions that supports workforce training and development. (10)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).
(11)Program of studyThe term program of study means a State approved career and technical education program of courses that articulates between secondary and postsecondary school. (12)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
(13)School partnershipThe term school partnership means a partnership that— (A)shall include, at a minimum—
(i)an eligible agency; and (ii)one or more business or industry partners; and
(B)may also include one or more of the following partners: (i)A community-based organization.
(ii)A joint labor-management partnership. (iii)An institution of higher education.
(iv)A State board or local board (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)). (v)An apprenticeship college that—
(I)is not eligible to receive funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); (II)is an institution that provides instruction related to a registered apprenticeship program or is a sponsor of a registered apprenticeship program; and
(III)meets the requirements of subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (vi)Any other entity that the Secretary, after consultation with the Secretary of Labor, considers appropriate.
(14)SecretaryThe term Secretary means the Secretary of Education. 3.Secondary school to career pathways innovation grant program (a)Career pathways innovation grant program established (1)In generalFrom amounts made available to carry out this section, the Secretary, after consultation with the Secretary of Labor, shall establish a career pathways innovation grant program, through which the Secretary shall award grants, on a competitive basis, to eligible agencies for the purpose of addressing the specialized skill needs of business and industry by carrying out programs of study or career pathways programs, featuring school partnerships, that support career pathways in high school or career exploration in the middle grades, leading to higher subsequent employment and job quality.
(2)DurationA grant awarded under this section— (A)shall be for a period of 3 years; and
(B)may be renewed for one additional 2-year period, if the eligible agency demonstrates sufficient progress in achieving the goals of the initial grant. (b)Application (1)In generalAn eligible agency desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
(2)Contents; partnership agreementThe application submitted under paragraph (1) shall include— (A)an initial partnership agreement, entered into by the eligible agency and all members of the school partnership, that—
(i)specifies the duties and responsibilities of each partner; (ii)describes the commitment of resources or materials to be provided by each partner toward the school partnership, ensuring that the business or industry partners in the school partnership provide an amount of resources, in cash or in-kind, toward the activities supported under the grant that equals or exceeds the amount contributed by the eligible agency and the amount to be provided by the grant under this section; and
(iii)describes how the overall goals of the school partnership align with any statewide, regional, or local workforce development strategies in existence at the time of the application, including those established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); (B)a description of how the eligible agency and members of the school partnership will collaborate to ensure the quality of the career pathways program offered under the grant, including any program that leads to an industry-recognized credential or postsecondary credit leading to a degree or certification in a career pathway;
(C)identification of the goals and measures used to define progress toward student outcomes, which may align with existing goals and measurement provided under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and (D)a strategic plan describing the role and activities of the eligible agency and all members of the school partnership in supporting how the program will be sustained following the end of the grant.
(3)Methods that measure job qualityThe application submitted under paragraph (1) may include a description of how the school partnership will experiment with methods that measure job quality. (c)Award basisIn awarding grants under this section, the Secretary shall—
(1)ensure that, to the extent practicable based on the applications received under subsection (b)— (A)not less than 15 percent of the grant funds available to carry out this section are awarded to rural eligible agencies; and
(B)not less than 5 percent of the grant funds available to carry out this section are awarded to eligible agencies that serve a substantial percentage of Indian or Native Hawaiian children; and (2)except to the extent necessary to comply with paragraph (1), give priority to—
(A)any eligible agency whose school partnership includes an institution of higher education offering postsecondary credits, or an entity offering a registered apprenticeship program that is articulated through secondary school programming counting towards the registered apprenticeship requirements, through the career pathways program under the grant; (B)any eligible agency whose career pathways program—
(i)in a high school, offers concurrent enrollment opportunities for postsecondary credit; or (ii)leads to a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and
(C)any eligible agency whose career pathways programs are focused on serving low-income students (defined as eligible for benefits under the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)), out-of-school youth, students with disabilities, students experiencing homelessness, students who are English language learners, students who have low levels of literacy, or youth who are in or have aged out of the foster care system. (d)Use of funds (1)Required use of fundsAn eligible agency receiving grant funds under this section shall use grant funds to build or expand a career pathways program featuring school partnerships that supports career pathways in high school or career exploration in the middle grades.
(2)Permissive use of fundsAn eligible agency receiving grant funds under this section may use grant funds either during or outside of the school day or school year— (A)to hire a designated career pathways partnership coordinator to seek out and build relationships with business or industry partners to foster and manage the school partnerships supported under the grant;
(B)for the costs of new equipment, infrastructure (such as facilities, technology, and staffing), or transportation related to the career pathways program; (C)to recruit, or assist with State licensure and credential requirements, career and technical education teachers, and others implementing career pathways programs;
(D)to train or support the professional development of career and technical education teachers, and others implementing career pathways programs, including providing externship opportunities for educators to spend time in industry; (E)for youth apprenticeship, pre-apprenticeship training, internship, or experiential learning opportunities;
(F)to provide, as part of the career pathways program, coursework that awards postsecondary credit at no cost to high school students; (G)to support development of curricula that offer industry-recognized credentials; and
(H)to experiment with methods that measure job quality. (e)Requirements (1)Matching fundsAn eligible agency that receives a grant under this section shall provide, toward the cost of the activities assisted under the grant and from non-Federal sources, an amount equal to or greater than the amount of the grant. Such matching amount may be in cash or in-kind (including leveraged staff time) and shall include support from business or industry partners of a school partnership in accordance with the partnership agreement described in subsection (b)(2).
(2)Participation of business or industry partnerIn any case where a business or industry partner included in an initial partnership agreement described in subsection (b)(2)(A) withdraws from a school partnership supported under a grant under this section, the eligible agency shall notify the Secretary immediately of the withdrawal and of the eligible agency’s plan for obtaining a comparable business or industry partner. (f)Reports (1)Eligible agency reports (A)Interim reportsBy not later than 18 months after receiving a grant under this section, the eligible agency shall submit a report to the Secretary demonstrating that the eligible agency is achieving sufficient progress toward the goals of the grant.
(B)Final reportsEach eligible agency receiving a grant under this section shall prepare and submit to the Secretary a final report regarding the use of funds for the grant, including the outcomes of the activities assisted under the grant, by not later than 90 days after the end of the grant period. (2)Secretary reportsThe Secretary shall prepare and submit to Congress, on an annual basis, a report regarding the grant program under this section that includes a summary of the reports received under paragraph (1) during the preceding year and the outcomes resulting from the use of grant funds.
4.Career pathways technical assistance
(a)In generalThe Secretary, acting through the Assistant Secretary of Career, Technical, and Adult Education, shall— (1)administer and manage the career pathways innovation grants awarded under section 3;
(2)provide technical assistance to eligible agencies preparing grant applications under section 3(b); and (3)support career pathways partnership coordinators, or other personnel of eligible agencies that have received a grant under section 3, in order to ensure that—
(A)the eligible agency participates in the required school partnership; and (B)the grant results in positive program outcomes.
(b)Designated personnel for rural and native-Serving applicationsThe Secretary shall designate not less than 1 employee of the Office of Career, Technical, and Adult Education who will exclusively support rural and native-serving eligible agencies with the preparation of grant applications under section 3(b) and the development of school partnerships necessary to apply for and implement a grant under section 3. 5.College to Career Pathways Innovation Grant ProgramTitle III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.) is amended by adding at the end the following:

HCollege to Career Pathways Innovation Grant Program
399A.College and industry partnerships program
(a)Grants authorizedNot later than the end of the first full fiscal year after the date of enactment of the 21st Century Workforce Partnerships Act, from funds appropriated under section 399B, the Secretary (in coordination with the Secretary of Labor) shall award competitive grants to eligible entities described in subsection (b) for the purpose of developing, offering, improving, and providing educational or career training programs for students, including working students. The grants shall be awarded for periods of 3 years and may be renewed for 1 additional 2-year period, if the eligible entity demonstrates sufficient progress in achieving the goals of the initial grant period. (b)Eligible entity (1)Partnerships with employers or an employer or industry partnership (A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with employers or an employer or industry partnership representing multiple employers.
(B)Description of entitiesThe entities described in this subparagraph are— (i)a community college;
(ii)a 4-year public institution of higher education (as defined in section 101(a)) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels; (iii)a Tribal College or University (as defined in section 316(b));
(iv)an apprenticeship college (as defined as an institution partnership that is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) and is an institution of higher education (as defined in section 101(a))); or (v)a public or private nonprofit, 2-year institution of higher education (as defined in section 102) in the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
(2)Additional partners
(A)Authorization of additional partnersIn addition to partnering with employers or an employer or industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State board or local board in the area served by the eligible entity. (B)OrganizationsThe organizations described in this subparagraph are as follows:
(i)A provider of adult education (as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272)) or an institution of higher education (as defined in section 101). (ii)A community-based organization.
(iii)A joint labor-management partnership. (iv)A State board or local board.
(v)A State higher education board. (vi)An elementary school or secondary school, as defined in section 8101 of the Elementary and Secondary Education Act of 1965.
(vii)Any other organization that the Secretaries consider appropriate. (c)Educational or career training programFor purposes of this section, the Governor of the State in which at least one of the entities described in subsection (b)(1)(B) of an eligible entity is located shall establish criteria for an educational or career training program leading to a recognized postsecondary credential that leads to higher subsequent employment and job quality for which an eligible entity submits a grant proposal under subsection (d).
(d)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career training program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required, including— (1)a detailed description of—
(A)the extent to which the educational or career training program described in the grant proposal aligns with— (i)an overall strategic plan developed by the eligible entity or entities;
(ii)a statewide, regional, or local workforce development plan in existence at the time of the application, including a plan established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); (iii)in-demand industry sectors or occupations, as defined by the State or designated governing board, as appropriate, or postsecondary credit leading to a degree or certification in a career pathway; and
(iv)goals and measurement used to define progress toward student outcomes in existence on the date of submission, which may align with the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); (B)the extent to which the program will meet the needs of employers in the area for skilled workers in in-demand industry sectors or occupations;
(C)the extent to which the program will meet the educational or career training needs of students in the area; (D)the specific educational or career training program and how the program meets the criteria established under subsection (e), including the manner in which the grant will be used to develop, offer, improve, and provide the educational or career training program;
(E)any previous experience of the eligible entity in providing educational or career training programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section; (F)how the program leading to the credential meets the criteria described in subsection (c); and
(G)how attaining the credential will help participants reach higher subsequent employment and job quality; and (2)a detailed plan on how the entity will ensure that the program will meet the performance measures described in subsection (g), and an assurance that the entity will annually submit to the Secretary information on the performance of the program on the performance measures described in subsection (g).
(e)Criteria for award
(1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries, that include the following: (A)A determination of the merits of the grant proposal submitted by the eligible entity involved to develop, offer, improve, and provide an educational or career training program to be made available to students.
(B)An assessment of the likely employment opportunities available in the area to individuals who complete an educational or career training program that the eligible entity proposes to develop, offer, improve, and provide. (C)An assessment of prior demand for training programs by individuals eligible for training and served by the eligible entity, as well as availability and capacity of existing (as of the date of the assessment) training programs to meet future demand for training programs.
(2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that— (A)include a partnership, with employers or an employer or industry partnership, that—
(i)pays a portion of the costs of educational or career training programs; (ii)agrees to hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training program of the eligible entity; or
(iii)include an educational entity that has sought and received bonding authority to fund partnerships program; (B)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to a skilled occupation in an in-demand industry sector or occupation;
(C)are focused on serving individuals with barriers to employment, students who are veterans, spouses of members of the Armed Forces, individuals who are basic-skills deficient, and first-generation college students; (D)include any eligible entities serving areas with high unemployment rates;
(E)are eligible entities that include an institution of higher education eligible for assistance under this title or title V; and (F)ensure geographic diversity, including appropriate representation of rural areas.
(f)Use of fundsGrant funds awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, and provision of educational or career training programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in in-demand industry sectors or occupations, and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.
(2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in in-demand industry sectors or occupations, including by— (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;
(B)expanding access to college-level, transferable coursework, which may include coordination related to transfers of credit between institutions or common course numbering or use of a general core curriculum; (C)developing or enhancing student support services programs; and
(D)establishing policies and processes for assessing and awarding course credit for work-related learning. (3)The creation of career pathways programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that—
(A)blend basic skills and occupational training; (B)facilitate means of transitioning participants from non-credit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
(C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of the Workforce Innovation and Opportunity Act (29 U.S.C. 3271 et seq.)); (D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter skilled occupations in in-demand industry sectors or occupations;
(E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in an in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment; and (F)develop competency-based education programs that offer an outcome-oriented approach through which recognized postsecondary credentials are awarded based on successful demonstration of skills and proficiency.
(4)The development and implementation of— (A)a Pay-for-Performance program that leads to a recognized postsecondary credential, for which an eligible entity agrees to be reimbursed under the grant primarily on the basis of achievement of specified performance outcomes and criteria agreed to by the Secretary; or
(B)a Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity— (i)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and
(ii)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary. (5)The development of a multiple measures of job quality dashboard that experiments with different metrics to measure job quality.
(g)Performance measures
(1)In generalThe Secretary shall establish performance measures for the programs carried out under this section. (2) MeasuresThe performance measures shall consist of—
(A)indicators of performance, including the number of program participants who are in unsubsidized employment during the second quarter after exit from the program; (B)a level of performance for each indicator described in subparagraph (A); and
(C)analysis of the income of program participants during the second quarter after exit from the program compared to the distribution of earnings across the workforce in the State and the region during that same time period. (3)Monitoring progressThe Secretary shall monitor the progress of eligible entities that receive grants under this section in ensuring that their programs meet the performance measures.
399B.Authorization of appropriations
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 399A. Funds appropriated under this subsection shall remain available until the end of the 5th full fiscal year after the date of enactment of the 21st Century Workforce Partnerships Act. (b)Administrative costNot more than 5 percent of the amounts made available under subsection (a) may be used by the Secretaries for Federal administration the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection.
(c)Period of availabilityThe funds appropriated pursuant to subsection (a) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 4 fiscal years. 399C.DefinitionsIn this part:
(1)In generalThe terms basic skills deficient, in-demand industry sector or occupation, individual with a barrier to employment, local board, recognized postsecondary credential, and State board have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (2)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f).
(3)Educational or career training programThe term educational or career training program means— (A)a career pathways program, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); or
(B)a program with an integrated education and training approach, as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272)..  